Citation Nr: 0525296	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  02-06 784A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the RO properly reduced the evaluation assigned 
hemorrhoids from 10 to 0 percent, effective from January 1, 
2001.

2.  Whether the veteran is entitled to an increased 
evaluation for hemorrhoids.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from October 1972 to June 
1989.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision, in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, reduced the evaluation 
assigned the veteran's hemorrhoids from 10 percent to 0 
percent, effective from January 1, 2001.  The veteran 
testified in support of these claims at a hearing held before 
the Board in Washington, D.C., in May 2005.   

The Board notes that the RO has developed and certified for 
appeal the issue of entitlement to an increased evaluation 
for hemorrhoids.  However, it has been clear since the 
veteran initiated an appeal of the RO's October 2000 rating 
decision that she is primarily seeking restoration of the 10 
percent evaluation assigned her hemorrhoids from April 21, 
1997 to December 31, 2000.  According to a Statement of 
Accredited Representative in Appealed Case dated July 2004, 
or more specifically, the veteran's representative's request 
for "at least a compensable evaluation for [the veteran's] 
service-connected hemorrhoids," it appears that the veteran 
is also seeking an evaluation in excess of 10 percent for 
hemorrhoids.  Accordingly, the Board has recharacterized the 
issues on appeal as shown on the title page of this decision.  
For the reasons noted below, the veteran is not prejudiced as 
a result of the Board's action in this regard.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Board further notes that, in May 2005, during the hearing 
before the Board, the veteran submitted additional evidence 
in support of her claims.  She submitted this evidence, which 
consists of a VA treatment record dated in April 2005, with a 
waiver of initial RO review.  Consequently, the Board need 
not return this case to the RO for initial consideration of 
this evidence.  


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to her claim for an increased evaluation for 
hemorrhoids.

2.  In a rating decision dated December 1989, the RO granted 
the veteran service connection for hemorrhoids and assigned 
that disability an evaluation of 0 percent, effective from 
June 2, 1989.

3.  In a rating decision dated October 1998, the RO increased 
the 0 percent evaluation assigned the veteran's hemorrhoids 
to 10 percent, effective from April 21, 1997.  

4.  In a rating decision dated October 2000, the RO reduced 
the 10 percent evaluation assigned the veteran's hemorrhoids 
to 0 percent based on a VA rectum and anus examination 
conducted in April 2000.  

5.  In reducing the evaluation assigned the veteran's 
hemorrhoids, the RO did not observe applicable laws and 
regulations.   

6.  The veteran has small, external, recurrent hemorrhoids 
and decreased external sphincter tone, which cause 
discomfort, gas incontinence, an increased urgency of bowel 
movements and necessitate the use of stool softeners and 
rectal cream and pads.  

7.  The veteran's hemorrhoids are not large, thrombotic, 
irreducible, or associated with excessive redundant tissue.

8.  The veteran's service-connected hemorrhoids do not 
markedly interfere with her employability or cause frequent 
periods of hospitalization thereby rendering impractical the 
application of the regular rating schedule standards.


CONCLUSIONS OF LAW

1.  The October 2000 rating decision, in which the RO reduced 
the evaluation assigned hemorrhoids from 10 percent to 0 
percent, is void ab initio.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344 (2004).

2.  The criteria for entitlement to an evaluation in excess 
of 10 percent for hemorrhoids have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.3, 4.7, 4.114, Diagnostic Code 7336 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be provided by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, with regard to the claim 
of whether the RO properly reduced the evaluation assigned 
the veteran's hemorrhoids from 10 to 0 percent, effective 
from January 1, 2001, VA has not strictly complied with the 
notification provisions of the VCAA.  However, given the 
Board's favorable disposition of that claim, explained below, 
the veteran is not prejudiced by any failure to remand that 
claim for additional notification.  Bernard v. Brown, 
4 Vet. App. at 392-94 (1993).  For the reasons noted below, 
with regard to the claim of whether the veteran is entitled 
to an increased evaluation for hemorrhoids, VA has strictly 
complied with the notification and assistance provisions of 
the VCAA such that the Board's decision to proceed in 
adjudicating that claim does not prejudice the veteran in the 
disposition thereof.  Id.  

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his or her possession that pertains to the 
claim.  Id. at 120-21.  The Court clarified that VA's 
regulations implementing amended section 5103(a) apply to 
cases pending before VA on November 9, 2000, even if the RO 
decision was issued before that date, and that, where notice 
was not mandated at the time of the initial RO decision, it 
was not error to provide remedial notice after such initial 
decision.  Id. at 120, 122-24. 

In this case, the RO provided the veteran VCAA notice by 
letter dated December 2003, after the RO reduced the 
evaluation assigned the veteran's hemorrhoids in a rating 
decision dated October 2000.  However, given that notice was 
not mandated at the time of the rating decision, the RO did 
not err by providing remedial notice.  Rather, the timing of 
this notice letter reflects compliance with the requirements 
of the law as found by the Court in Pelegrini II.  

The content of this notice letter considered in conjunction 
with the content of other documents sent to the veteran 
during the course of her appeal also reflects compliance with 
the requirements of the law as found by the Court in 
Pelegrini II.  

In the December 2003 notice letter, the RO acknowledged the 
veteran's claim for an increased evaluation and informed her 
of the evidence needed to substantiate that claim, the 
evidence it had already received in support of that claim, 
and the evidence VA was responsible for obtaining.  The RO 
indicated that it was developing her claim and would make 
reasonable efforts to help the veteran get evidence necessary 
to support her claim, provided she identified the sources 
thereof.  The RO also noted that, ultimately, it was the 
veteran's responsibility to submit such evidence.  

In addition, in a rating decision dated October 2000, a 
statement of the case issued in April 2002, and a 
supplemental statement of the case issued in May 2004, the RO 
provided the veteran some of the same information furnished 
in the December 2003 notice letter.  As well, the RO 
explained the reasons for which her claim was denied, the 
evidence it had considered in denying that claim, and the 
evidence still needed to substantiate that claim.  As well, 
VA furnished the veteran the provisions pertinent to her 
claim for an increased evaluation, including those outlining 
VA's duties to notify and assist.  Moreover, in VCAA notice 
letters sent to the veteran in response to her filing of 
other claims, the RO informed the veteran of VA's duty to 
assist.   

II.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim for an 
increased evaluation.  38 U.S.C.A.§ 5103A(a), (b), (c) (West 
2002).  First, the RO secured and associated with the claims 
file all evidence the veteran identified as being pertinent 
to that claim, including service medical records and VA and 
private treatment records.  

As previously indicated, during the veteran's hearing, the 
veteran submitted a VA emergency record in support of her 
claims.  The Board noted that this record did not appear to 
be complete and as such held the record open for two weeks so 
that the veteran could submit the remainder of the record.  
Following the Board's action in this regard, however, the 
veteran did not comply.  The Board does not believe that a 
remand is necessary to undertake such action on the veteran's 
behalf because even if the record is incomplete, which is not 
clear, it provides all information necessary to decide the 
veteran's claim for an increased evaluation.  It shows the 
condition for which the veteran was treated on the date of 
the visit and includes after care instructions.  At her 
hearing, the veteran explained why the visit was necessary 
and her explanation does not conflict with the record.

Second, the RO conducted medical inquiry in an effort to 
substantiate the veteran's claim for an increased evaluation.  
Specifically, it afforded the veteran VA rectum and anus 
examinations, during which examiners addressed the severity 
of the veteran's service-connected hemorrhoids.   

Under the facts of this case, "the record has been fully 
developed," and it is difficult to discern what further 
guidance VA could have provided to the veteran regarding the 
additional evidence she could submit to substantiate her 
claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993) (holding that when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether the appellant has been prejudiced thereby).  Inasmuch 
as VA has done everything reasonably possible to notify and 
assist the veteran with regard to her claim for an increased 
evaluation, the Board deems that claim ready for appellate 
review.   

II.  Analysis of Claims

A.  Propriety of Rating Reduction 

The basic facts in this case are not in dispute.  In a rating 
decision dated December 1989, the RO granted the veteran 
service connection for hemorrhoids and assigned that 
disability an evaluation of 0 percent, effective from June 2, 
1989.  In a rating decision dated October 1998, the RO 
increased the 0 percent evaluation assigned the veteran's 
hemorrhoids to 10 percent, effective April 21, 1997.  This 
evaluation remained in effect for approximately three years, 
when in April 2000, the veteran underwent a VA rectum and 
anus examination.  Based on the findings of that examination, 
the RO, in a rating decision dated May 2000, proposed to 
reduce the evaluation assigned the veteran's hemorrhoids to 0 
percent.  In a letter dated June 2000, the RO notified the 
veteran of the proposed reduction.  In a rating decision 
dated October 2000, the RO effectuated the reduction, 
effective January 1, 2001.  

The veteran seeks restoration of the 10 percent evaluation 
that the RO assigned her hemorrhoids from April 1997 to 
December 2000.  She contends that, because her hemorrhoids 
did not improve, and in fact, began to cause other 
symptomatology, during the critical time period, the RO 
improperly reduced her disability evaluation.

Where a reduction in an evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance must be prepared setting forth 
all material facts and reasons.  In addition, the RO must 
notify the veteran that he or she has 60 days to present 
additional evidence showing that compensation should be 
continued at the present level.  38 C.F.R. § 3.105(e) (2004).  
In this case, in considering a possible reduction in the 
evaluation assigned the veteran's hemorrhoids, the RO 
satisfied these procedural requirements.  Specifically, it 
issued a rating decision in May 2000 proposing such a 
reduction and this rating decision set forth the material 
facts and reasons for the proposed reduction.  Therein, the 
RO noted all findings of the April 2000 VA rectum and anus 
examination and explained that, collectively, those findings 
revealed a normal physical examination.  

By letter dated June 2000, the RO notified the veteran of the 
proposed reduction and informed her that she had 60 days to 
submit evidence to show that the change should not be made.  
This notice set forth the reasons for the action and the 
evidence upon which the action was based.  See 38 C.F.R. § 
3.105(i)(2) (2004).  

Where a reduction of benefits is found warranted following 
consideration of any additional evidence submitted and the 
reduction was proposed under the provisions of 38 C.F.R. § 
3.105(e), the effective date of the final action shall be the 
last day of the month in which a 60-day period from the date 
of notice to the beneficiary of the final action expires.  38 
C.F.R. § 3.105(i)(2)(i).  The RO also satisfied this 
requirement by providing the veteran 60 days from June 2000 
to submit additional evidence, notifying the veteran of the 
actual reduction in November 2000, and allowing a 60-day 
period to expire before assigning the reduction an effective 
date of January 1, 2001.

Inasmuch as the RO complied with the procedural requirements 
of 38 C.F.R. 
§ 3.105(e), the question becomes whether the reduction was 
proper based on the applicable regulations, 38 C.F.R. §§ 
3.343, 3.344 (2004).  Under 38 C.F.R. 
§ 3.343(a), total disability ratings, when warranted by the 
severity of the condition and not granted purely because of 
hospital, surgical or home treatment, or individual 
unemployability will not be reduced, in the absence of clear 
error, without examination showing material improvement in 
physical or mental condition.  Examination reports showing 
material improvement must be evaluated in conjunction with 
all the facts of record, and consideration must be given 
particularly to whether the veteran attained improvement 
under the ordinary conditions of life, i.e., while working or 
actively seeking work or whether the symptoms had been 
brought under control by prolonged rest, or generally, by 
following a regimen which precludes work, and, if the latter, 
reduction from total disability ratings will not be 
considered pending reexamination after a period of employment 
(3 to 6 months).

With regard to 38 C.F.R. § 3.344, sections (a) and (b) are to 
be applied in cases involving an evaluation that had 
continued at the same level for five years or more; section 
(c) is to be applied if the RO reduced an evaluation that had 
been in effect for less than five years.  In this case, in 
reducing the 10 percent evaluation assigned the veteran's 
hemorrhoids to 10 percent, the RO reduced an evaluation that 
had been in effect for less than five years, since April 
1997.  Therefore, section (c) is applicable.  Under 38 C.F.R. 
§ 3.344(c) (2004), reexaminations disclosing improvement of a 
condition warrant a reduction in the evaluation assigned the 
condition.

Where a rating has been reduced without observing applicable 
laws and regulations, however, the rating is void ab initio.  
Kitchens v. Brown, 7 Vet. App. 320 (1995); see also Greysck 
v. West, 12 Vet. App. 288 (1999).  In this case, in its 
October 2000 rating decision, the RO failed to consider 38 
C.F.R. § 3.344 in reducing the evaluation assigned the 
veteran's hemorrhoids.  Rather, the RO reduced the evaluation 
assigned that disability based solely on 38 C.F.R. § 4.114, 
Diagnostic Code 7336, which governs ratings of hemorrhoids.  
As such, on its face, the October 2000 rating decision is 
void ab initio.  

Where a rating reduction was made without observance of law, 
the erroneous reduction must be vacated and the prior rating 
restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  Inasmuch as the RO did not observe applicable laws 
and regulations when reducing the 10 percent evaluation 
assigned the veteran's hemorrhoids to 0 percent, the October 
2000 rating decision is vacated and the 10 percent evaluation 
is restored.  



B.  Increased Evaluation

According to the veteran's written statements submitted 
during the course of this appeal and a transcript of her 
hearing, the evaluation assigned her hemorrhoids does not 
accurately reflect the severity of the symptomatology caused 
by that disability.  She contends that, after she underwent 
surgery, her rectum condition worsened; she lost sphincter 
tone, which in turn caused gas incontinence and an inability 
to control bowel movements.  As a result of such symptoms, 
she allegedly suffers great embarrassment and nervousness.  
She also contends that her hemorrhoids affect her sex life 
because she fears that she will experience pain and damage 
secondary to the sex.  She asserts that her hemorrhoids 
occasionally cause itching, burning, pain and/or discomfort, 
and necessitate the use of stool softeners, cream and 
medicated pads.  The veteran's representative alleges that 
the Board should afford the veteran the benefit of the doubt 
in the resolution of her claim for an increased evaluation on 
the basis that the evidence of record is in relative 
equipoise.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities (rating 
schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2004).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower evaluation 
will be assigned.  38 C.F.R. § 4.7 (2004).  

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
other cases, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2004). 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

In this case, the RO has evaluated the veteran's hemorrhoids 
pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7336, which 
governs ratings of external and internal hemorrhoids.  The 
diagnostic codes pertinent to ratings of digestive system 
disabilities, which include hemorrhoids, were amended during 
the course of the veteran's appeal, effective July 2, 2001.  
See 66 Fed. Reg. 29,488 (May 31, 2001). 

The version of the regulation that is more favorable to the 
veteran is to be applied to the facts of her case; however, 
only the former criteria may be applied for the period 
preceding the effective date of the revised criteria.  See 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  In this case, neither 
version of the regulation is more favorable to the veteran 
because the former and revised criteria for rating 
hemorrhoids remained the same under the amendment.

Under DC 7336, a 0 percent evaluation is assignable for mild 
or moderate internal or external hemorrhoids.  A 10 percent 
evaluation is assignable for internal or external hemorrhoids 
that are large or thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences.  A 20 
percent evaluation is assignable for internal or external 
hemorrhoids with persistent bleeding and with secondary 
anemia, or with fissures.  38 C.F.R. § 4.114 (2004).  Based 
on these criteria and the evidence discussed below, the Board 
finds that the veteran's hemorrhoid disability picture does 
not more nearly approximate the criteria for an evaluation in 
excess of 10 percent under DC 7336.  

During active service, the veteran once received treatment 
for hemorrhoids.  Specifically, in July 1976, she gave birth 
and her postpartum course was complicated by, in part, 
hemorrhoids.  During the veteran's hospitalization, 
physicians characterized these hemorrhoids as thrombosed.  
The veteran's service medical records do not include a report 
of separation examination, or any other records reflecting 
additional treatment for hemorrhoids.  During a periodic 
physical examination conducted in September 1980, the veteran 
reported that she had had ulcers in her rectum in 1970.  

Since discharge, the veteran has intermittently sought 
treatment, including surgery, for hemorrhoids and has 
undergone VA rectum and anus examinations.  Specifically, in 
February 1997, she reported, in part, pain on defecation and 
a physician diagnosed hemorrhoids and rectocele.  In early 
March 1998, she reported, in part, uncomfortable rectal 
sensations.  Testing revealed a rectocele, an abnormal anal 
angle and proctalgia.  In late March 1998, due to these 
findings, she underwent a transrectal rectocele repair and 
hemorrhoidectomy.  Thereafter, her surgeon recommended that 
she refrain from heavy lifting for six weeks.  In April 1998, 
a physician noted no blood in the rectum and normal sphincter 
tone.  The veteran had no complaints and indicated that she 
was feeling well.  Thereafter, in June 1998, she reported 
that she had no more hemorrhoidal pain and radiculopathy.  A 
physician noted that the veteran was well and could return to 
work.  

During a VA rectum and anus examination conducted in December 
1999, the veteran reported a history of excised hemorrhoids, 
including a hemorrhoidectomy in 1988 (assumed to mean 1998).  
She indicated that she had flatulence, distress, urinary 
incontinence and lower abdominal pain when coughing or 
sneezing.  She also indicated that she occasionally took 
Motrin for these symptoms.  The examiner noted that a rectal 
examination was deferred and diagnosed a normal medical 
physical examination.  

During a VA rectum and anus examination conducted in April 
2000, the veteran reported a history of a rectocele repair 
and hemorrhoidectomy in March 1998.  She also reported that 
she used Metamucil.  The examiner noted no abnormal findings 
of the rectum and diagnosed a normal physical examination.  

During a VA outpatient treatment visit in November 2000, the 
veteran reported a feeling of something sitting in her 
rectum, gas incontinence that had not improved with Metamucil 
and worsened with sneezing and laughing, and increased 
urgency of bowel movements.  A physician noted good rectal 
tone, no masses, and no obvious rectocele.  He diagnosed 
history of rectocele repair, most likely with constipation.  
He recommended cutting down on dairy products and continuing 
the use of Metamucil and simethicone.  

During a VA rectum and anus examination conducted in March 
2001, the veteran reported a history of excised hemorrhoids, 
including a hemorrhoidectomy in 1988 (assumed to mean 1998), 
and indicated that she had since had discomfort in the rectal 
area and a feeling that another hemorrhoid was protruding.  
Based on a rectal evaluation, the examiner diagnosed small 
external, recurrent hemorrhoids.  

During a VA outpatient treatment visit in December 2003, the 
veteran reported increasing difficulties with incontinence to 
gas and loose stools over the past several years.  Based on a 
rectal evaluation, the physician noted few external 
hemorrhoids, decreased anal tone, a missing external 
sphincter anteriorly, a faint perianal body, decent 
contraction around the examining finger, no significant 
hemorrhoids on anoscopy, normal looking mucosa on limited 
rigid sigmoidoscopy, sensation on anocutaneous reflex and a 
normal anal wink.  The physician diagnosed anal incontinence 
possibly secondary to multiple factors, including obstetrical 
trauma and surgical trauma.  He indicated that he was 
scheduling the veteran for further testing.  During a follow-
up visit in April 2004, a physician noted that the veteran 
was using stool softener and Tuck pads.  During an emergency 
room visit in April 2005, allegedly necessitated due to a 
popped hemorrhoid, a physician indicated that the veteran was 
awake and oriented to time, place and person and stable, and 
provided after care instructions to use rectal cream.  

The above evidence establishes that the veteran has small, 
external, recurrent hemorrhoids and decreased external 
sphincter tone, which cause discomfort, gas incontinence, an 
increased urgency of bowel movements and necessitate the use 
of stool softeners and rectal cream and pads.  At least one 
physician has associated some of these problems, in part, 
with the veteran's obstetrical surgery.  However, assuming 
all such problems are attributable to the veteran's service-
connected hemorrhoids, they do not warrant an evaluation in 
excess of 10 percent under DC 7336.  Since the veteran's 
discharge from service, no physician has characterized the 
veteran's hemorrhoids as large, thrombotic, or irreducible, 
or noted excessive redundant tissue associated therewith.  
Based on this fact, the Board concludes that the criteria for 
a compensable evaluation under DC 7336 have not been met.

In exceptional cases, an increased evaluation is available on 
an extraschedular basis. In this case, however, there is no 
indication that the schedular criteria are inadequate to 
evaluate the disability at issue in this appeal.  The veteran 
does not allege, and the evidence does not establish, that 
her hemorrhoids, alone, cause marked interference with 
employment.  The evidence also does not establish that they 
necessitate frequent periods of hospitalization. According to 
the veteran, her hemorrhoids necessitated one surgery, in 
1998, and one emergency room visit, in 2005.  In light of the 
foregoing, the Board finds that the veteran's claim for an 
increased evaluation does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards. The Board is 
therefore not required to remand this claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2004).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

The Board recognizes that the rating schedule is designed to 
accommodate changes in condition and that the veteran may be 
awarded an increased evaluation in the future should her 
hemorrhoid disability picture change.  38 C.F.R. § 4.1 
(2004).  At present, however, a 10 percent evaluation is the 
most appropriate given the medical evidence of record.  

The preponderance of the evidence is against the veteran's 
claim for an increased evaluation for hemorrhoids.  This 
claim must therefore be denied.  In reaching this decision, 
the Board considered the complete history of the disability 
at issue as well as the current clinical manifestations and 
the effect the disability has on the earning capacity of the 
veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2004).  In addition, 
the Board considered the applicability of the benefit-of-the-
doubt doctrine, but as there was no approximate balance of 
positive and negative evidence of record, reasonable doubt 
could not be resolved in the veteran's favor.


ORDER

Having improperly reduced the evaluation assigned hemorrhoids 
from 10 percent to 0 percent, effective from January 1, 2001, 
the 10 percent evaluation is restored.

An evaluation in excess of 10 percent for hemorrhoids is 
denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


